Title: From Thomas Jefferson to George Andrews, 8 October 1806
From: Jefferson, Thomas
To: Andrews, George


                                                
                            
                            Oct. 8. 06.
                        

                        Th: Jefferson presents his compliments to Capt Andrews & finds on further examination that his figures must be formed within an outline of 13. Inches square only they are to be 30. in number
                        
                            
                        
                    